Citation Nr: 0324115	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date earlier than July 1, 1999, 
for entitlement to a 50 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1950 to July 1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Cheyenne, 
Wyoming, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a 50 percent disability rating 
for PTSD and assigned an effective date for that grant of 
July 1, 1999.

The veteran also perfected an appeal as to his claim for an 
increased rating for PTSD.  In February 2002, the RO granted 
a 100 percent rating for that disability.  This action 
constituted a full grant of the benefit sought on appeal.


REMAND

In August 2002, the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary, 327 F.3d 
1339 (Fed. Cir. 2003).  The development has been completed, 
but the RO has not had the opportunity to review the newly 
obtained evidence.

Accordingly, this case is REMANDED for the following:

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its October 2001 
supplemental statement of the case.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


